              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 JOE HAND PROMOTIONS, INC.,

                     Plaintiff,
                                                    Case No. 18-CV-1436-JPS
 v.

 UNCLE FESTER’S, LLC, and
 TIMOTHY E. WERGIN,                                                 ORDER

                     Defendants.


      On September 13, 2018, Plaintiff filed this action alleging claims

arising   from   Defendants’      unlicensed   broadcasting   of   the   Floyd

Mayweather, Jr. vs. Conor McGregor boxing match on August 26, 2017, in

violation of 47 U.S.C. §§ 553, 605. (Docket #1). Defendants were served on

October 26, 2018 and November 3, 2018, respectively. (Docket #5).

Defendants did not appear or otherwise defend this action within the time

provided by the Federal Rules of Civil Procedure, and so the Clerk of the

Court, at Plaintiff’s request, entered default against Defendants on

December 28, 2018.

      On March 12, 2019, Plaintiff filed a motion for entry of a default

judgment against Defendants. (Docket #7). Plaintiff’s certificate of service

reflects that Defendants were served with this motion by certified mail on

the date that it was filed. (Docket #7 at 3). Defendants have not responded

to the motion in any fashion, and the deadline for doing so has expired. See

Civ. L.R. 7(b); Fed. R. Civ. P. 6(d) (providing three additional days to

respond to motions served by mail). As a result, the Court treats the motion

as unopposed. Civ. L.R. 7(d). The facts pleaded in the complaint establish
Defendants’ liability. (Docket #1 at 3–4). Plaintiff nevertheless bears the

responsibility to prove up its damages under Rule 55(b)(2) of the Federal

Rules of Civil Procedure. Indeed, “even when a default judgment is

warranted based on a party’s failure to defend, the allegations in the

complaint with respect to the amount of the damages are not deemed true,”

and the Court must conduct an inquiry to ascertain the amount of damages

with reasonable certainty. e360 Insight v. The Spamhaus Project, 500 F.3d 594,

602 (7th Cir. 2007) (citations and quotations omitted). Judgment by default

may not be entered without a hearing on damages unless “the amount

claimed is liquidated or capable of ascertainment from definite figures

contained in the documentary evidence or in detailed affidavits.” Id.

       Here, Plaintiff seeks the following damages: (1) statutory damages

of $5,000.00 under 47 U.S.C. § 605(e)(3)(C)(i)(II), to cover the licensing fee

and estimated profits from the unauthorized broadcast of the fight; (2)

enhanced damages of $20,000.00 under 47 U.S.C. § 605(e)(3)(C)(ii) to punish

and deter future willful piracy for commercial advantage; (3) costs of

$506.00 associated with prosecuting the violation; and (4) attorneys’ fees.

(Docket #7-1 at 16). Plaintiff has provided evidence in support of its

requests, including an affidavit from the investigator and a licensing fee

schedule.

       Under 47 U.S.C. § 605(e)(3)(C)(i)(II), Plaintiff may recover damages

between $1,000.00 and $10,000.00 for each violation of the statute. Plaintiff

provides evidence that the Defendants failed to pay a licensing fee of

$3,700.00 and illegally broadcast the boxing match to approximately 30

people on two television sets. Defendants also instituted a two-drink

minimum for the night in question. The Court finds this sufficient to

establish damages under Section 605(e)(3)(C)(i)(II), and accordingly grants


                                 Page 2 of 5
the request for $5,000.00, which captures the cost of the licensing fee and

any ill-gotten profits, in addition to the $506.00 in costs relating to the

prosecution of the violation.

       To evaluate enhanced damages under 47 U.S.C. § 605(e)(3)(C)(ii), the

Plaintiff must show that the Defendants’ conduct was willful. “‘Willful’ as

used in these statutes means a ‘disregard for the governing statute and an

indifference for its requirements.’” Kingvision Pay-Per-View, Ltd. v. Scott E’s

Pub., Inc., 146 F. Supp. 2d 955, 959 (E.D. Wis. 2001) (quoting ON/TV v. Julien,

763 F.2d 839, 844 (7th Cir. 1985)). The Court may infer willfulness from a

defendant’s failure to litigate. J&J Sports Prod., Inc. v. Mojitos Mex. Grill &

Bar, LLC, 2018 WL 1709410, at *2 (E.D. Wis. April 9, 2018). Courts in this

district consider a number of factors when assessing enhanced damages,

including: (1) the defendant’s prior violations; (2) the amount by which the

defendant profited; (3) the plaintiff’s actual damages; (4) whether the

defendant advertised for the event; and (5) whether the defendant charged

a cover for the night in question. Id. at *3 (awarding $6,600.00 in enhanced

damages on default judgment where defendant had no history of piracy,

the extent of ill-gotten gains or actual damages was unknown, there were

only between 65 and 80 patrons in the restaurant at the time, and there was

no advertising or cover fee charged).

       The cases that Plaintiff cites from other circuits indicate a similar

analysis for enhanced damages. See J&J Sports Prod., Inc. v. Sugar Café, Inc.,

2018 WL 324266, at *2 (S.D.N.Y. Jan. 5, 2018) (awarding enhanced damages

of $8,000.00 on a default judgment where there was evidence that the café

charged a substantial cover and profited handsomely from the event); J&J

Sports Prod., Inc. v. Gencarelli, 2012 WL 4442514, at *3 (D.N.J. Sept. 21, 2012)

(awarding enhanced damages of $2,000.00 on default judgment based on


                                  Page 3 of 5
the number of patrons who viewed the event); J&J Sports Prod., Inc. v.

Castrillion, 2009 WL 1033364, at *4 (E.D.N.Y. April 16, 2009) (awarding

enhanced damages of $22,000.00 on a default judgment where the

establishment had a sizeable audience, there was evidence of use of an

unauthorized decoder, and, absent penalties, it was highly likely that the

defendant would continue to unlawfully display programming); J&J Sports

Prod., Inc. v. Cortes, 2012 WL 2370206, at *2 (D. Minn. June 22, 2012)

(awarding enhanced damages of $11,000.000 on default judgment where

the defendant had displayed the program to a crowd of over 100 people

and charged a cover fee); Joe Hand Promotions, Inc. v. Gamino, 2011 WL 66144,

at *4 (E.D. Cal. Jan. 10, 2011) (awarding enhanced damages $25,000.00 on

default judgment where defendant previously committed similar acts of

privacy).

       In this case, the Court infers from the failure to defend that

Defendants willfully broadcast the boxing match without paying the

licensing fee; therefore, enhanced damages are permissible. However,

Defendants have committed no prior acts of piracy, and only broadcast the

boxing match to a crowd of 30 people. There is evidence that Defendants

made a Facebook post advertising that they would broadcast “the fight”

with a two-drink minimum. In light of the modesty of the crowd and the

fact that this was Defendants’ first and only violation, the Court determines

that the requested $20,000.00 in enhanced damages is too high. It finds,

instead, that an additional $3,700.00—the cost of the licensing fee—in

enhanced damages is sufficient to punish and deter. The Court has thus

determined “that defendant[] [is] liable to plaintiff as to each cause of action

alleged in the complaint” by its entry of default, and that Plaintiff’s claimed

damages are reasonably certain and well-supported. Breuer Elec. Mfg. Co. v.


                                  Page 4 of 5
Toronado Sys. of Am., Inc., 687 F.2d 182, 186 (7th Cir. 1982). The Court will

now grant the request for a default judgment and award Plaintiff $5,000.00

for the statutory violation pursuant to 47 U.S.C. § 605(e)(3)(C)(i)(II);

$3,700.00 in enhanced damages pursuant to 47 U.S.C. § 605(e)(3)(C)(ii); and

$506.00 for costs associated with prosecuting the violation pursuant to 47

U.S.C. § 605(e)(3)(B)(iii), for a total of $9,206.00 in damages, plus post-

judgment interest as provided by law and reasonable attorneys’ fees. Id.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for default judgment

(Docket #7) be and the same is hereby GRANTED; Defendants shall pay to

Plaintiff the total sum of $9,206.00, together with post-judgment interest as

provided by law and reasonable attorneys’ fees as later determined by the

Court absent an agreement of the parties; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 18th day of April, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                Page 5 of 5
